IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE            FILED
                          FEBRUARY 1999 SESSION
                                                           May 12, 1999

                                                       Cecil W. Crowson
                                                      Appellate Court Clerk

STATE OF TENNESSEE,              )
                                 )
      Appellee,                  ) C.C.A. No. 01C01-9803-CC-00133
                                 )
                                 ) Robertson County
V.                               )
                                 ) Honorable John H. Gasaway, III, Judge
                                 )
VENSON TERRELL TAYLOR,           ) (Theft of Property Over $1,000.00)
                                 )
      Appellant.                 )




FOR THE DEFENDANT:                  FOR THE APPELLEE:

JOE R. JOHNSON, II                  JOHN KNOX WALKUP
Law Offices of Larry D. Wilks       Attorney General & Reporter
506 West Court Square
Springfield, TN 37172
                                    ELIZABETH H. MARNEY
                                    Assistant Attorney General
                                    425 Fifth Avenue North
                                    2nd Floor, Cordell Hull Building
                                    Nashville, TN 37243-0493

                                    JOHN WESLEY CARNEY, JR.
                                    District Attorney General

                                    DENT MORRIS
                                    Assistant District Attorney General
                                    500 South Main Street
                                    Springfield, TN 37172




OPINION FILED: ___________________


AFFIRMED


JOHN EVERETT WILLIAMS,
Judge
                                   OPINION

       The defendant, Venson Terrell Taylor, was found guilty by jury verdict of

theft over one thousand dollars, and the Circuit Court in Robertson County

sentenced him to six years in the Tennessee Department of Correction. The trial

court denied the defendant's motion for a new trial, and his subsequent appeal to

this Court alleges insufficient evidence to support his conviction. We AFFIRM

the judgment of the trial court.



                                   BACKGROUND

       The defendant requested employment from Robert Neil Latham, who told

the defendant that work might be available in the near future. Later that week,

the defendant visited Latham's residence and offered to mow his yard. Latham

declined. Several days later, Latham found his residence's front door open. He

discovered that several firearms and a water jug containing coins were missing.

Latham valued the missing property between $2100 and $2700.



       At trial, Latham's neighbor, Ora Lee Jones, testified that the defendant

approached her at her residence on the day of the burglary and advised her that

he was mowing Latham's yard. Several minutes later, Jones observed a blue

car, which had been parked with its trunk facing Latham's front porch, leave

Latham's residence. She observed the defendant in the vehicle.



       Robertson County Deputy Sheriff Richard Head, after receiving a

description of the vehicle, stopped and searched a vehicle driven by Derrick

Dunn and occupied by the defendant. A water jug was in the trunk and quarters,

some rolled in wrappers, were under the passenger seat where the defendant

had been sitting. Dunn directed officers to the missing firearms, which were

stored in a building.




                                        2
      Dunn pleaded guilty to burglary of Latham’s residence and testified at the

defendant's trial. According to Dunn, on the day of the burglary the defendant

asked him for a ride to Latham's house, where the defendant would be mowing.

The defendant advised Dunn that Latham had guns in his residence and asked if

Dunn would like to make some money. Dunn backed his vehicle into Latham's

driveway and parked the car. The defendant walked to another house, while

Dunn entered the residence and exited with the guns and a water jug of coins.



      When the defendant returned, the firearms were on the porch. Dunn had

already loaded the jug. They wrapped the firearms in plastic, placed them in the

trunk, and drove from the residence. Dunn and the defendant later rolled the

quarters from the jug into wrappers and placed the rolls in the vehicle.



      The defendant testified that he advised Jones that he was at Latham's

property. He and Dunn left when Latham's mower would not start. Dunn asked

the defendant to help return some property to Dunn's uncle. The defendant

testified that he did not recognize this property as firearms, because it was

wrapped in plastic. The defendant later helped Dunn roll quarters that the

defendant allegedly thought belonged to Dunn’s child.



       The defendant denied that Latham refused his offer to mow the yard. He

further testified that he called Latham regarding the yard, instead of going to the

residence. The defendant denied telling Dunn about the guns and knowing that

Dunn had burglarized the residence.



       The defendant testified that Latham had promised to provide the

defendant with a car and nice suits for an imminent job and that he and Latham

had ridden in Latham's truck and drank beer, during which time Latham drove by

his residence. Latham denied both the alleged promise and the alleged trip.




                                         3
                             STANDARD OF REVIEW

       The defendant submits that the evidence was insufficient as a matter of

law to sustain his conviction. When an appellant challenges the sufficiency of

the evidence, this Court must determine whether, after viewing the evidence in a

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of a crime beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 319 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.

1985); Tenn. R. App. P. 13(e). This Court grants the appellee the strongest

legitimate view of the evidence and all reasonable inferences that may be drawn

therefrom. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



       The credibility of witnesses, the weight of their testimony, and the

reconciliation of conflicts in the evidence are matters entrusted exclusively to the

trier of fact. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); see also

State v. Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. App. 1993). A jury verdict for the

state accredits the testimony of the state’s witnesses and resolves all conflicts in

favor of the state. See State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983). A

guilty verdict also replaces the defendant’s presumption of innocence with a

presumption of guilt. See State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). A

defendant challenging the sufficiency of the evidence carries the burden of

illustrating why the evidence insufficiently supports the verdict. See State v.

Freeman, 943 S.W.2d 25, 29 (Tenn. Crim. App. 1996).



                                    ANALYSIS

       “A person commits theft of property if, with intent to deprive the owner of

property, the person knowingly obtains or exercises control over the property

without the owner’s effective consent.” Tenn. Code Ann. § 39-14-103. Theft is

“[a] Class D felony if the value of the property . . . obtained is one thousand

dollars ($1,000) or more but less than ten thousand dollars ($10,000).” Tenn.


                                         4
Code Ann. § 39-14-105(3). Therefore, this Court must determine if sufficient

evidence existed for the trier of fact to conclude that the defendant knowingly

obtained or exercised control over Latham’s property, that the defendant did not

have Latham’s effective consent for that dominion, and that the defendant

intended to permanently deprive Latham of that property. We find sufficient

evidence of each of these elements.



       The trial court instructed the jury to determine whether Dunn was an

accomplice in the alleged crime. That court further instructed the jury to

determine whether sufficient evidence “independently l[ed] to the conclusion that

a crime was committed and that the defendant was involved in it.” In

Tennessee, a felony conviction may not be based solely on the uncorroborated

testimony of an accomplice. See State v. Green, 915 S.W.2d 827, 830 (Tenn.

Crim. App. 1995). Although the defendant does not explicitly invoke this tenet,

his insufficiency of the evidence argument necessarily questions whether the

state presented sufficient independent evidence corroborating Dunn’s testimony,

which constituted a large portion of the state’s case.



       The evidence showed that Latham’s property was taken from his

residence and that the defendant was at Latham’s residence, with neither

Latham’s approval nor permission, on the date of the crime. The defendant was

in Dunn’s vehicle with rolled coins, consistent with the property taken from the

residence, under his seat. The required corroborative evidence, which may be

worth little if considered on its own, must tend to connect the defendant with the

commission of the offense. See McKinney v. State, 552 S.W.2d 787, 789 (Tenn.

Crim. App. 1977). The jury determines “the degree of evidence necessary to

corroborate the testimony of an accomplice.” State v. Billingsley, No. 01C01-

9506-CC-00166 (Tenn. Crim. App. filed May 16, 1996, at Nashville). We find no

error in the trier of fact’s assessing sufficient corroborative evidence in this case.




                                          5
       Although Dunn made false statements after his arrest and entered a plea

agreement with the state, at least partially in exchange for testimony against the

defendant, the trier of fact credited Dunn’s testimony. Further, the trier of fact

rejected the defendant’s testimony contrary to that of the witnesses against him.

We do not usurp the trier of fact’s responsibilities: that entity determines the

credibility of the witnesses and weighs the evidence. This issue is without merit.



                                  CONCLUSION

       Based on the foregoing, the judgment below is AFFIRMED.




                                              _____________________________
                                              JOHN EVERETT W ILLIAMS, Judge




CONCUR:




_____________________________
DAVID G. HAYES, Judge




_____________________________
J. CURWOOD WITT, JR., Judge




                                          6